Citation Nr: 0714993	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for CLL and assigned a 100 percent rating 
from October 16, 2003.  The veteran disagreed with that 
decision, claiming that he is entitled to an effective date 
earlier than October 16, 2003.  

On January 18, 2007, the Board issued a decision denying an 
effective date prior to October 16, 2003 for service-
connected CLL.  On March 30, 2007, the Board issued an Order 
for Reconsideration in this case on its own motion.  As is 
indicated in the Board's Reconsideration Order, the decision 
rendered herein will replace the January 18, 2007 Board 
decision. 


FINDINGS OF FACT

1.  The RO received the veteran's formal claim for service 
connection for CLL on October 23, 1995; there is no formal or 
informal claim for service connection for CLL prior to that 
date.

2.  The pertinent regulation was amended on October 16, 2003, 
to include CLL as a disease shown to be associated with Agent 
Orange exposure, and to which a presumption of service 
connection applies to veterans of the Vietnam War.

3.  The determination to include CLL as a disease to which 
the presumption of service connection applies was made 
pursuant to the authority of the Agent Orange Act of 1991.




CONCLUSION OF LAW

The criteria for the assignment of an effective date to the 
date of claim, October 23, 1995, for the award of service 
connection for CLL, have been met. 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received adequate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) in regard to his claim 
for service connection for CLL by a letter dated in November 
2002.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The matter of the proper effective date is a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  While the 
statement of the case addressed the effective date matter in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), any error in the content or timing of VCAA notice 
or in the assistance provided the veteran is nonprejudicial, 
as the benefits sought on appeal have been granted in full by 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, the recent Federal Circuit's recent decisions in 
Saunders v. Nicholson, 06-7001 and Simmons v. Nicholson, 06-
7091, as they establish a new analysis of the burdens of the 
parties in respect prejudicial error regarding defects in 
VCAA, are not for application also because the claim is now 
granted in full. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran and his representative maintain that his claim of 
service connection for CLL was filed in October 1995.  As 
such, they contend that the effective date of service 
connection should date back to October 1995, particularly 
since his CLL has been in the active phase since then.  They 
provide a copy of Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002) (Nehmer), in 
support of the claim.

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue. If a claim is reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request for review. The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase. See 38 
U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 
3.400(p).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989). The 
District Court also voided all benefit denials that had been 
made under that section of the regulation. See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided:

 [a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed. The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure. The 
District Court also determined that, if the readjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim. See Nehmer v. United 
States Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 
1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order. In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim. See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure. According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose. A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease." A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991. 38 C.F.R. § 3.816.

A VAV Form 21-526, Veteran's Application for Compensation or 
Pension, was received on October 23, 1995. The veteran 
claimed therein that service connection for CLL was 
warranted. Thus, the RO received the veteran's formal claim 
for service connection for CLL on October 23, 1995. There is 
no formal or informal claim for service connection for CLL 
prior to that date.

At the time the veteran's original formal claim was filed, 
CLL was not included in the list of diseases that had been 
shown to be related to Agent Orange exposure, and to which 
the presumption of service connection applied for veterans 
who had served in Vietnam. 38 C.F.R. § 3.309(e) (1995).

On October 16, 2003, VA published in the Federal Register an 
amendment to 38 C.F.R. § 3.309(e) to include CLL as a disease 
to which the presumption of service connection applied. See 
Disease Associated With Exposure to Certain Herbicide Agents: 
Chronic Lymphocytic Leukemia, 68 Fed. Reg. 59,540 (October 
16, 2003).  In addition, a December 1, 2005, Clarification 
Order by the District Court held that CLL was subject to the 
extended expiration date of the Agent Orange Act of 1991, 
currently set to expire in 2015.  (Nehmer Order, No. C86-6160 
TEH, N.D. Cal., December 1, 2005).  Therefore, by order of 
the District Court, the inclusion of CLL as a presumptive 
disease was based on the authority of the Agent Orange Act of 
1991 in accordance with the Nehmer holdings, and the 
procedures of 38 C.F.R. § 3.816 apply.  

The medical evidence of record shows that the veteran was 
diagnosed with CLL in August 1995.  As previously noted, the 
veteran filed his claim of service connection for CLL on 
October 23, 1995.  As such, the veteran is entitled to the 
assignment of 

(CONTINUED ON FOLLOWING PAGE)


an effective date back to the date of claim, in accordance 
with 38 C.F.R. § 3.816(c)(2) and the Nehmer holdings. 


ORDER

The assignment of an effective date to the date of claim, 
October 23, 1995, for the award of service connection for 
CLL, is granted.


_____________________________                     
___________________________
Mark W. Greenstreet		  Tresa M. Schlecht
              Veterans Law Judge, 			   Veterans Law 
Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals


_______________________________
Steven L. Keller
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


